DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., US Pg. Pub. No. (2007/0106473) referred to hereinafter as Bodin.
As per claims 1-2, 21, 24-25, Bodin teaches a system for controlling a vehicle over a cellular network (see at least abstract, summary), the system comprising: a location sensor for sensing and producing a geographical location data (see at least abstract, summary, Para 61); an aerial vehicle comprising the sensor, the aerial vehicle being configured to transmit the location data over the cellular network, or to receive over the cellular network messages that include control commands, and to execute the control commands (see at least abstract, summary, Para 54, 61, fig. 2); and a server computer device configured to receive and store the geographical location data (see at least abstract, summary, Para 54, 61, fig. 2), and to provide and transmit at least part of the messages over the cellular network based on the geographical location data received from the aerial vehicle over the cellular network (see at least abstract, summary, Para 54, 61, fig. 2), and wherein the aerial vehicle directly interacts with the server computer device over the cellular network using a direct link that provides promised data rate, provides promised latency, uses an allocated bandwidth, or any combination thereof (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).  Bodin does not expressly teach wherein the cellular network uses, or is compatible with, a standard Fourth-Generation (4G) or a Long-Term-Evolution (LTE) network that provides promised data rate, promised latency, ensured connection reliability, Quality-of-Service, QoS, or any combination thereof or wherein the network supports a data rate of at least 42 Mb/s per link.  However the examiner takes official notice that the teachings of 4G or LTE network and having a data rate of a certain Mb/s per link is old and well known in the art before the time the invention was filed.  Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teachings of official notice into the disclosure of Bordin since it is well known in the art and also for the sake of having a complete and easy to use system.  

As per claim 3, Bodin teaches a system of claim 1, wherein the aerial vehicle is uniquely identified by an identifier, and wherein the aerial vehicle is configured to transmit to the server computer device over the direct link in the cellular network (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 4, Bodin teaches a system of claim 1, wherein the system is for use with a flight plan that comprises a three-dimensional route defined by altitude and geographical coordinates or course, wherein the flight plan is stored in the aerial vehicle, and wherein the aerial vehicle is configured to follow the stored flight plan (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 5, Bodin teaches a system of claim 4, wherein the flight plan of the aerial vehicle is stored in the server computer device, and wherein the server computer device is configured to transmit the flight plan to the aerial vehicle over the cellular network to be stored thereon (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 6, Bodin teaches a system of claim 5, wherein the server computer device is configured to communicate with an Aerial Traffic Control (ATC) authority, and wherein the server computer device is configured to transmit the flight plan to the aerial vehicle in response to receiving an approval to the flight plan from Aerial Traffic Control (ATC) authority (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 7, Bodin teaches a system of claim 4, wherein the server computer device is configured for comparing the location data with the flight plan, and for providing and transmitting alert messages or control commands to the aerial vehicle over the cellular network in response to detecting risk of entrance to forbidden or limited airspace (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 8, Bodin teaches a system of claim 7, wherein the server computer, is configured to provide and transmit control commands to direct the aerial vehicle according to the flight plan, wherein the aerial vehicle, further comprises a rudder, ailerons, elevators, and a propulsion engine or motor, that is at least in part responsive to the control commands received over the cellular network from the server computer device, wherein the server computer device is configured for comparing the location data with the flight plan, and for producing and transmitting alert messages or control commands to the aerial vehicle over the cellular network in response to the comparison (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 9, Bodin teaches a system of claim 4, wherein the system is for use with an updated flight plan, wherein the server computer device is configured to transmit the updated flight plan to the aerial vehicle over the cellular network to be stored thereon when executing the flight plan, wherein the cellular network uses first and second base stations (BSs) respectively located at first and second locations, and wherein the flight plan is based on the first and second locations so that the communication with the server computer device is via the first BS in a first part of the flight plan and with the second BS in a second part of the flight plan (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 10, Bodin teaches a system of claim 3 wherein the cellular network uses first and second base stations (BSs) respectively located at first and second locations, and wherein the flight plan is based on the first and second locations so that the communication with the server computer device is via the first BS in a first part of the flight plan and with the second BS in a second part of the flight plan (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 11, Bodin teaches a system of claim 1, wherein the aerial vehicle comprises, or consists of, an Unmanned Aerial Vehicle (UAV) (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 12, Bodin teaches a system of claim 1, wherein the aerial vehicle further comprises a first antenna and a first modem coupled to the first antenna for transmitting to, and receiving from, the cellular network (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 13, Bodin teaches a system of claim 12, wherein the aerial vehicle further comprises a second antenna and a second modem coupled to the second antenna for transmitting to, and receiving from, the cellular network, wherein the first and second modems are connected for extending bandwidth or redundancy, or wherein the first antenna comprises an omnidirectional antenna, and wherein the second antenna comprises a unidirectional antenna (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 14, Bodin teaches a system according to claim 13, wherein the aerial vehicle is configured to search and identify BS based on a signal strength from the identified BS, wherein the aerial vehicle is configured to direct the unidirectional antenna to the identified BS, wherein the aerial vehicle is configured to search and identify an additional BS in response to a signal strength from the identified BS received by the omnidirectional antenna, or wherein the aerial vehicle is configured to search and identify an additional BS in response to a signal strength from the identified BS received by the unidirectional antenna (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 15, Bodin teaches a system of claim 12, wherein the aerial vehicle further comprises a Subscriber Identity Module (SIM) for subscriber access to the cellular network, or wherein the aerial vehicle comprises a second antenna and a second modem coupled to the second antenna for transmitting to, and receiving from, an additional cellular network (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 16, Bodin teaches a system of claim 15, wherein the aerial vehicle further comprises a Subscriber Identity Module (SIM) for subscriber access to the additional cellular network, wherein the aerial vehicle, is configured to simultaneously communicate over the cellular network and the additional cellular network, or wherein the aerial vehicle, is configured to shift communication from the cellular network to the additional cellular network (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 17, Bodin teaches a system of claim 1, wherein the aerial vehicle is uniquely identified by an identifier, and wherein the aerial vehicle is further configured for uploading the location data and the identifier to the Internet cloud (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 18, Bodin teaches a aerial vehicle according to claim 1, wherein the location data comprises navigational information, ground speed, altitude, directions, or any combination thereof, wherein the location sensor comprises a gyroscope, an accelerometer or an inertial sensor, wherein the location sensor comprises a Global Positioning System (GPS) sensor (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2), wherein the location data is based on triangulation of signals received from at least two base stations of the cellular network, wherein the aerial vehicle is further comprising an autopilot that is configured for executing a flight plan by using the location data, wherein the aerial vehicle (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2), comprises an additional sensor for sensing and providing a sensor data, and wherein the aerial vehicle is configured to transmit the sensor data to the server computer device or to working station, over the cellular network, wherein the additional sensor comprises a camera, wherein the camera is a still, a video, a thermal InfraRed (IR), a FLIR camera, or any combination of thereof (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2), wherein the additional sensor comprises a RADAR, wherein the additional sensor, comprises a meteorological sensor, or an environmental sensor, wherein the meteorological or the environmental sensor, comprises a thermometer, a pressure gauge, a humidity gauge or any combination of thereof, wherein the additional sensor, comprises a fuel level, a battery energy level or any combination of thereof (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2), wherein the additional sensor data, comprises a fuel level or a battery energy level or any combination of thereof, wherein the additional sensor data, comprises an image or video data an image or video data wherein the system comprises an additional computer device, and wherein the aerial vehicle is further configured to transmit the sensor data to the additional computer device over the cellular network, or wherein the system, further configured for uploading the sensor data to the Internet cloud (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 19, Bodin teaches a system of claim 1, further comprising a human-operated computer device, wherein the aerial vehicle is configured to directly transmit the location data to the human-operated computer device over the cellular network, wherein the aerial vehicle is configured to simultaneously receive from the server computer device and from the human-operated computer device, wherein the human-operated computer device comprises a smartphone, a tablet, or a personal device, wherein the aerial vehicle is configured to receive and execute control commands that include driving commands from the human-operated computer device over the cellular network, or wherein the aerial vehicle is further configured to simultaneously receive from the server computer device and from the human-operated computer device, at different times (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 20, Bodin teaches a system of claim 19, wherein the system further comprises an additional computer device, and wherein the aerial vehicle is configured to directly transmit the location data to the additional computer device over the cellular network, and to receive and execute control commands that include driving commands from the additional computer device over the cellular network, or wherein the aerial vehicle is configured to receive and execute in real-time control commands that include driving commands from the additional computer device and from the human-operated computer device at different times (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).
As per claim 22, Bodin teaches a system of claim 1, wherein the cellular network comprises an uplink for communication from the aerial vehicle to the server computer device and downlink for communication from the server computer device to the aerial vehicle, and wherein the direct link uses a shared, public licensed mobile operator, or allocated link using Quality of Service (QoS), wherein the ensured bandwidth is provided by a Mobile Virtual Network Operator (MVNO) Mobile Other Licensed Operator (Molo), or wherein the ensured bandwidth or the dedicated link is dynamically managed and allocated (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 23, Bodin teaches a system of claim 1, wherein the cellular network provides promised data rate, promised latency, ensured connection reliability, Quality of Service (QoS) (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 26, Bodin teaches a system of claim 1, further comprising an additional aerial vehicle that is configured for communicating with the aerial vehicle and the cellular network for extending the cellular network geographical coverage, or wherein the additional aerial vehicle comprises a micro-cell of the cellular network (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).

As per claim 27, Bodin teaches a system of claim 1, wherein the server computer device is ground-station based, wherein the server computer device is part of, or comprises, a Flight Data Collection and Distribution Server (FDCDS), wherein the server computer device is configured to communicate with at least one airplane, with a cellular network provider, with a weather model provider, or any combination thereof, wherein the server computer device is configured to communicate with an Aerial Traffic Control (ATC) authority, or wherein the server computer device is configured to communicate in real-time with an airplane, with a cellular network provider, or any combination thereof (see at least abstract, summary, Para 54, 61, 51, 80, fig. 2).
As per claims 28-43, the limitations of claims 28-43 are similar to the limitations of claims 1-27, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665